j department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar og f004 uniform issue list tep ra get ep legend taxpayer a amount d amount e employer c employer m plan x plan z dear this is in response to your letter dated date as supplemented by correspondence dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested employer c maintained plan x a plan qualified within the meaning of code sec_401 which contains a code sec_401 cash_or_deferred_arrangement coda taxpayer a left employer c and received a distribution of amount d from plan x on date on date taxpayer a rolled over amount e a portion of amount d into plan z a plan qualified within the meaning of code sec_401 sponsored by employer m taxpayer a was subsequently informed by his financial advisor that the rollover of amount e was beyond the 60-day period allowed for a rollover taxpayer a represents that he was misinformed about the 60-day rule because of a prior timely rollover event in the prior event although he completed the rollover transaction within the required days he operated under the belief that the correct rollover period wa sec_90 days instead of days based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a mistake on the part of taxpayer a resulting from his misunderstanding about the 60-day rule thus the facts surrounding this request indicate that taxpayer a mistakenly believed that all of the rollover requirements including the timeliness requirement had been satisfied and that his mistake was reasonable therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e thus taxpayer a is deemed to have made a timely rollover of amount e into plan z on date provided ail other requirements of sec_402 of the code were met with respect to said date transaction amount e will be considered a rollover_contribution to plan z satisfying the requirements of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _at please address all correspondence to se t ep ra t3 sincerely yours a a ie cz said ad f frances v sloan managef ‘employee plans technical group ae aao avi enclosures deleted copy of ruling letter notice of intention to disclose
